DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant’s election, without traverse, of Group II, in “Response to Election / Restriction Filed - 10/14/2022” is acknowledged.
Amendment in “Claims - 10/14/2022”, includes: cancellation of claims 1-17, and submission of new claims 21-37 is noticed. Thus, claims 18-37 are pending.
Action on merits of the elected Invention Group II, claims 18-37 follows.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (1a; Fig 1a; [0031]) = (element 1a; Figure No. 2; Paragraph No. [0031]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 18-23, 25-29 and 33-36 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Classen; Johannes (US 20160341616 A1; hereinafter Classen’616)
18. Classen’616 teaches a method for forming a semiconductor device, the method comprising (see the entire document, Figs 1a-1h; [0029+], specifically, as cited below):

    PNG
    media_image2.png
    266
    833
    media_image2.png
    Greyscale

                 Classen’616 Figure 1a                                     Figure 1h
receiving an integrated circuit (IC) structure (1a; Fig 1a; [0031]), where the IC structure comprises an interconnect structure disposed over a semiconductor substrate (1) of the IC structure;
forming (Fig 1a; [0031]) a dielectric structure ({I,6}) over the interconnect structure;
forming a first opening (A2) in the dielectric structure;
forming a second opening (A1) in the dielectric structure and laterally spaced from the first opening;
bonding (Fig 1b; [0036]) a microelectromechanical system (MEMS) substrate (2a) to the dielectric structure, wherein bonding the MEMS substrate to the dielectric structure covers the first opening (A2) and the second opening (A1), thereby forming a first cavity (A2) and a second cavity (A1), respectively;
forming a first functional structure ({3,3b} over IE; Fig 1f-1h; [0045]) over the MEMS substrate (2a) and overlying the first cavity (A2); and
forming a second functional structure ({3,3a} over M; Fig 1f-1h) over the MEMS substrate (2) and overlying the second cavity (A1), wherein the second functional structure has a different chemical composition than the first functional structure (construed IE if for Inertial sensor and M for pressure sensor).
19. Classen’616 as applied to the method of claim 18, further teaches, wherein the second functional structure ({3,3a}; Fig 1f-1h) is formed with a bottommost surface that is substantially co-planar (since both are formed from the same 3 cap, at least coplanar near 18a bonding area) with a bottommost surface of the first functional structure ({3,3b}; Fig 1f-1h)
20. Classen’616 as applied to the method of claim 18, further teaches, (the method) further comprising:
before the MEMS substrate is bonded to the dielectric structure, forming a fluid communication channel opening (Holes L2: Fig 1B; [0033]) in the dielectric structure ({I,6}) that extends laterally from the first opening (A2) to the second opening (A1).
21. Classen’616 as applied to the method of claim 18, further teaches, wherein (Fig 1h) the first functional structure has a first thickness (3 over IE; Fig 1h) and the second functional structure (3 over M; Fig 1h) has a second thickness different (construed from Fig 3) than the first thickness.
22. Classen’616 as applied to the method of claim 18, further teaches, wherein forming the first functional structure comprises:
depositing a first functional material layer (3; Fig 1b) on a top surface of the MEMS substrate (2a); and
performing a first etching process ([0038]) on the first functional material layer.
23. Classen’616 as applied to the method of claim 18, further teaches, wherein forming the second functional structure comprises:
depositing a second functional material layer (3; Fig 1b) on the top surface of the MEMS substrate; and
performing a second etching process ([0038]) on the second functional material layer.
25. Classen’616 as applied to the method of claim 18, further teaches, wherein the second functional material layer is a different material than the first functional material layer (construed IE if for Inertial sensor and M for pressure sensor).
26. Classen’616 as applied to the method of claim 18, further teaches, wherein (Fig 1h; [0050]) the IC structure comprises a first electrode (K2) and a second electrode (K1) electrically coupled to the interconnect structure, wherein the first electrode directly underlies the first functional structure and the second electrode directly underlies the second functional structure.
27. Classen’616 teaches a method for forming a semiconductor device, the method comprising (see the entire document, Figs 1a-1h; [0029+], specifically, as cited below):
forming ([0040]) a first microelectromechanical system (MEMS) device (inertial sensor device, IE; Fig 1h; First cited in [0035] as a movable micromechanical inertial sensor device) over a semiconductor substrate (1), wherein the first MEMS device comprises a first movable membrane overlying a first cavity (A2) and a first functional structure ({3,3b} over IE; Fig 1f-1h; [0045]) overlying the first movable membrane (IE); and
forming ([0042-0045]) a second MEMS device (Pressure sensor, M; Fig 1h; [0035]: First cited as a movable micromechanical inertial sensor device)),  over the semiconductor substrate (2) and laterally adjacent to the first MEMS device (M), wherein the second MEMS device comprises a second movable membrane (M; [0042]) overlying a second cavity (A1) and a second functional structure ({3,3a} over M; Fig 1f-1h) overlying the second movable membrane, (M) wherein the first functional structure is different from the second functional structure (construed from [0047] IE is hermetically capped; and [0048] In contrast, the media access to the pressure sensor device is maintained by pressure access 3a, which leads through cap wafer 3 ).
28. Classen’616 as applied to the method of claim 27, further teaches, 
wherein the first functional structure is configured to deflect the first movable membrane (IE) in response to a first stimulus (gravity), and
wherein the second functional structure is configured to deflect the second movable membrane (M) in response to a second stimulus (pressure through 3a) different than the first stimulus.
29. Classen’616 as applied to the method of claim 27, further teaches, (the method) further comprising:
forming (Fig 1a; [0031]) a dielectric structure (1a comprising {I,6}) over the semiconductor substrate (1);
performing a first etching process on the dielectric structure to form a first opening (A2) and a second opening (A1) in the dielectric structure; and
bonding (Fig 1b; [0036]) a MEMS substrate (2a) to the dielectric structure, wherein bonding the MEMS substrate to the dielectric structure forms the first cavity (A2) and the second cavity (A1).
30. Classen’616 as applied to the method of claim 29, further teaches, (the method) further comprising: forming a fluid communication channel  opening  (Holes L2: Fig 1B; [0033]) in the dielectric structure (Holes L2: Fig 1B; [0033]) disposed laterally between the first cavity (A2) and the second cavity (A1); and performing a second etching process is performed on the MEMS substrate to form a vent hole (3a) in the MEMS substrate laterally between the first cavity (A2) and the second cavity (A1).
31. Classen’616 as applied to the method of claim 30, further teaches, wherein the vent hole (3A) is in fluid connection with the first and second cavities (A2,A1) by way of the fluid communication channel opening (Holes L2).
33. Classen’616 as applied to the method of claim 29, further teaches, wherein the first and second cavities (A2, A1) are formed concurrently (Fig 1a; [0033]).
34. Classen’616 teaches a method for forming a semiconductor device, the method comprising (see the entire document, Figs 1a-1h; [0029+], specifically, as cited below):
forming a dielectric structure ({I,6}) over a semiconductor substrate (1; Fig 1a; [0031]);
performing ([0033]) a first etching process to form a first opening and a second opening in the dielectric structure;
bonding (Fig 1b; [0036]) a microelectromechanical system (MEMS) substrate (2a/2;Fig 1b) to the dielectric structure, wherein the MEMS substrate covers the first and second openings thereby defining a first cavity (A2) and a second cavity (A1); and
forming a first functional structure (2/IE; Fig 1c; [0036], of silicon [0037]) and a second functional structure (2/M; [0039]) on the MEMS substrate, wherein the first functional structure comprises a first material and overlies the first cavity (A2), wherein the second functional structure comprises a second material and overlies the second cavity (A1), and wherein the first material is different from the second material (construed IE if for Inertial sensor and M for pressure sensor).
35. Classen’616 as applied to the method of claim 34, further teaches, (the method) further comprising:
forming a passivation layer (18a; Fig 1f; [0044]) over the MEMS substrate (2), wherein the passivation layer directly contacts the first functional structure (2/IE) and the second functional structure (2/M).
36 Classen’616 as applied to the method of claim 34, further teaches, wherein the first material is a piezoelectric material (construed from [0005]: pressure sensors often make use of piezoresistive) and the second material is not a piezoelectric material (not pressure sensor). 
Claims 27 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Classen; Johannes (US 20190382263 A1; hereinafter Classen’263; alternative rejection)
27. Classen’262 teaches a method for forming a semiconductor device, the method comprising (Figs 7 along with 1-4; [0033+]):

    PNG
    media_image3.png
    297
    833
    media_image3.png
    Greyscale

                Classen’263 Figure 1                                      Figure 3
forming a first microelectromechanical system (MEMS) device (10) over a semiconductor substrate (2), wherein the first MEMS device comprises a first movable membrane overlying a first cavity (13; Fig 2) and a first functional structure ({3,4,12}; Fig 3) overlying the first movable membrane (10); and
forming a second MEMS device (20) over the semiconductor substrate (2) and laterally adjacent to the first MEMS device (10), wherein the second MEMS device comprises a second movable membrane (20) overlying a second cavity (23; Fig 2) and a second functional structure ({3,5,22, 30}; Fig 3) overlying the second movable membrane, wherein the first functional structure is different from the second functional structure (construed from [0033]: First and second microelectromechanical elements 10, 20 are for example different types of sensors that require different ambient pressures for their respectively ideal operation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 32 rejected under 35 U.S.C. 103 as being unpatentable over Classen; Johannes (US 20160341616 A1; hereinafter Classen’616) in view of Classen; Johannes (US 20190382263 A1; hereinafter Classen’263).
32. Classen’616 as applied to the method of claim 30, does not expressly disclose, (the method) further comprising: forming a plug over the vent hole, wherein forming the plug seals the first and second cavities at a first pressure.
However, in the analogous art, Classen’263 teaches a method for producing a system including a first microelectromechanical element and a second microelectromechanical element  ([0001), wherein  (Fig 4; [0037] forming a plug (31) over the vent hole (30), wherein forming the plug seals the first and second cavities at a first pressure.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate process of Classen’263 into Classen’616 method such that the combination of (Classen’616 and Classen’263) will comprise, forming a plug (Classen’26331) over the vent hole (Classen’616 3a) , wherein forming the plug seals the first and second cavities (A2/A1) at a first pressure, since this inclusion, at least, will ensure an optimal internal pressure in first chamber A2 for the operation of first microelectromechanical element (Classen’616 [0037]) .
Claim 37 rejected under 35 U.S.C. 103 as being unpatentable over Classen; Johannes (US 20160341616 A1; hereinafter Classen’616) in view of Nunez; Anthony I. et al. (US 20100058861 A1; hereinafter Nunez).
37. Classen’616 as applied to the method of claim 34, is silent on, wherein the first material is a polymer and the second material is not a polymer
However, it is well known in the art, specifically in the MEMS industry, make the pressure sensor from polymer materials. For example, in the analogous art, Nunez teaches (Fig 23; [0032] pressure sensor 400 is made of sheet of polymer.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select Nunez’s pressure sensor  material polymer as the material of Classen’616 pressure sensor and thereafter the combination of (Classen’616 and Nunez) will comprise, wherein the first material is a polymer and the second material is not a polymer (IE is not pressure sensor), since it has been held to be within the general skill of a worker in the art to select a known material, such as, polymer, on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
December 3, 2022